Case: 12-1523     Document: 59   Page: 1      Filed: 11/29/2012




          NOTE: This order is nonprecedential.

   Wniteb $>tateg {!Court of ~peaIg
       for tbe jfeberaI qcircuit

     THE RESEARCH FOUNDATION OF STATE
          UNIVERSITY OF NEW YORK,
                  Plaintiff,

                           AND
                NEW YORK UNIVERSITY,
                 Plaintiff-Cross Appellant,

                           AND
        GALDERMA LABORATORIES INC.
      AND GALDERMA LABORATORIES, L.P.,
            Plaintiffs-Cross Appellants,

                            v.
         MYLAN PHARMACEUTICALS INC.,
               Defendant-Appellant.

         MYLAN PHARMACEUTICALS INC.,
                Plaintiff-Appellant,

                            v.
       GALDERMA LABORATORIES INC. AND
        GALDERMA LABORATORIES, L.P.,
           Defendants-Cross Appellants,

                           AND
Case: 12-1523     Document: 59   Page: 2      Filed: 11/29/2012




RESEARCH FOUNDATION V. MYLAN PHARMACEUTICALS               2



      SUPERNUS PHARMACEUTICALS, INC.,
              Defendant-Appellee.


          2012-1523, -1524, -1555, -1556, -1557


   Appeals from the United States District Court for the
District of Delaware in case nos. 09-CV-0184 and 10-CV-
0892, Judge Leonard P. Stark.

     THE RESEARCH FOUNDATION OF STATE
          UNIVERSITY OF NEW YORK,
                  Plaintiff,

                           AND
      SUPERNUS PHARMACEUTICALS, INC.,
               Plaintiff-Appellee,

                           AND

                NEW YORK UNIVERSITY,
                 Plaintiff-Cross Appellant,

                           AND

       GALDERMA LABORATORIES INC. AND
        GALDERMA LABORATORIES, L.P.,
            Plaintiffs-Cross Appellants,

                            v.
           IMPAX LABORATORIES, INC.,
               Defendant-Appellant.


          2012-1545, -1546, -1590, -1591, -1592
Case: 12-1523    Document: 59   Page: 3   Filed: 11/29/2012




RESEARCH FOUNDATION V. MYLAN PHARMACEUTICALS          3




   Appeals from the United States District Court for the
District of Delaware in case nos. 09-CV-0703 and 11-CV-
0477, Judge Leonard P. Stark.

       GALDERMA LABORATORIES INC. AND
        GALDERMA LABORATORIES, L.P.,
            Plaintiffs-Cross Appellants,

                          AND

      SUPERNUS PHARMACEUTICALS, INC.,
               Plaintiff-Appellee,

                           v.
 LUPIN LIMITED AND LUPIN PHARMACEUTICALS,
                    INC.,
             Defendants-Appellants.


                    2012-1566, -1596


   Appeals from the United States District Court for the
District of Delaware in case no. 10-CV-1112, Judge Leo-
nard P. Stark.

     THE RESEARCH FOUNDATION OF STATE
          UNIVERSITY OF NEW YORK,
                  Plaintiff,

                         AND
                NEW YORK UNIVERSITY,
                   Plaintiff-Appellant,
Case: 12-1523     Document: 59     Page: 4    Filed: 11/29/2012




RESEARCH FOUNDATION V. MYLAN PHARMACEUTICALS                 4



                            AND

       GALDERMA LABORATORIES INC. AND
        GALDERMA LABORATORIES, L.P.,
              Plaintiffs-Appellants,

                              v.
 LUPIN LIMITED AND LUPIN PHARMACEUTICALS,
                      INC.,
           Defendants-Cross Appellants.


                  2012-1597, -1598, -1599


   Appeals from the United States District Court for the
District of Delaware in case no. 09-CV-0483, Judge Leo-
nard P. Stark.


                       ON MOTION


                         ORDER
     The parties jointly move for an extension of time, un-
til November 20, 2012, for Galderma/Supernus and NYU
to file their response briefs, for an extension of time, until
January 11, 2013, for Mylan, Impax, and Lupin to file
their response/reply briefs, and for an extension of time
until January 28,2013, for Galderma/Supernus and NYU
to file their reply briefs.

    Upon consideration thereof,

    IT Is ORDERED THAT:
Case: 12-1523   Document: 59   Page: 5   Filed: 11/29/2012




RESEARCH FOUNDATION V. MYLAN PHARMACEUTICALS         5



    The motion is granted.

                                FOR THE COURT



                                 /s/ Jan Horbaly
                                Jan Horbaly
                                Clerk
    s27